Citation Nr: 0007293	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches, and if 
so, whether the claim is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since the January 1991 unappealed RO denial of the claim 
for service connection for headaches, evidence was submitted 
which was not previously before agency decisionmakers and 
which bears directly and substantially upon the specific 
matter under consideration.  This evidence is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  The claim for service connection for headaches is not 
plausible.


CONCLUSIONS OF LAW

1.  Evidence submitted since the January 1991 decision 
denying service connection for headaches, which was the last 
final denial with respect to this issue, is new and material;  
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991);  38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Clinical evaluation of the veteran's neurologic condition and 
head was normal at his August 1963 enlistment examination.  
The August 1963 report of medical history does not include 
complaints of headaches.

Service medical records dated in December 1965 reflect that 
the veteran complained of a 10-year history of progressive 
right-sided headaches.  He had often stopped them in the past 
by Valsava or smoking a cigarette through his nose.  Physical 
examination was within normal limits.  He was prescribed 
medication.   

Clinical evaluation of the veteran's neurologic condition and 
head was normal during his August 1967 separation 
examination.  

In a January 1991 RO rating decision, the RO denied service 
connection for a headache condition, noting that the veteran 
was seen one time in service for headaches, at which time he 
gave a 10-year history of progressive right-sided headaches, 
and did not show that he had received treatment for headaches 
since his discharge from service in 1967.  The veteran did 
not appeal this decision.

During the veteran's September 1998 RO hearing, he testified 
that he had intermittent headaches.  He said the he 
alleviated the pain by smoking a cigarette through his nose.  
He described a brief period of sensation on the side of his 
temple or in the back of his right neck before the onset of 
the headaches.  He described unbearable severe and sharp 
pains with the headaches.  He described the headaches as 
having begun after inservice exposure to paint and paint 
thinner fumes while painting in a confined area on a ship 
over a period of two weeks.  He said a corpsman gave him pain 
relievers for the headaches, but that these were not 
effective.  He said that after service, while working for the 
Brown & Williamson tobacco factory, he discovered that he 
could stop the headaches by smoking a cigarette through his 
nose.  He said that his headaches cause him to have to sneak 
cigarettes on the job or to smoke cigarettes at awkward 
times, and to be unable to stop smoking.  He said he had not 
been seeing doctors on a regular basis for the headaches and 
that he had never been hospitalized for the headaches.  He 
said that while at Brown & Williamson he would lie down at 
the nurse's station sometimes because of his headaches.  He 
asserted that while working a Waste Water Treatment Plant 
from around 1985 to 1987, they had to drop him off at a 
hospital emergency room two or more times for headaches.  

There is no post-service medical evidence of record 
reflecting complaints, treatment or diagnosis of headaches.

Analysis

The RO denied service connection for headaches in a January 
1991 rating decision.  Although the RO notified the veteran 
of that decision, he did not appeal.  Therefore, the RO's 
decision of January 1991 is final.  38 U.S.C.A. § 7105 (West 
1991).
 
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999);  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change);  Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992);  but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled.  Id.   

Service connection for headaches was denied by the RO in a 
rating decision dated in January 1991.  The denial was not 
appealed and became final.  Since that time evidence in the 
form of hearing testimony and written statements has been 
received which was not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the matter under consideration, which is neither cumulative 
or redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  
Specifically, new to the record is the veteran's assertion 
that, contrary to histories reflected in the service medical 
records, his headaches began during service rather than prior 
to service.  The veteran placed special emphasis on this 
contention in a written statement submitted with his February 
1998 application to reopen his claim.  The Board is of the 
view that it must acknowledge and consider this contention in 
order to decide the claim based on a complete record.  
Accordingly, the claim for service connection for headaches 
is reopened.  38 C.F.R. § 3.156(a).  The Board makes this 
determination with an emphasis on completeness of the record 
rather than whether the outcome of the claim would be 
different in light of the new evidence.  Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded;  that is, that the claim is 
plausible.  

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability;  (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury;  and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps, 126 F.3d at 1468;  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period;  (2) 
evidence showing postservice continuity of symptomatology;  
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period;  and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the present case, whether or not the veteran's headaches 
began prior to or during service, there is no medical 
evidence of record of current headaches.  There are no post-
service medical records of treatment or diagnosis of 
headaches.  The Board acknowledges the inservice treatment of 
headaches, but with no medical diagnosis of a corresponding 
current disability, the claim for service connection based on 
inservice headaches must be denied as not well grounded.  
Epps;  Caluza.  

The Board acknowledges that, as is reflected by a January 
1999 supplemental statement of the case, the RO denied the 
veteran's claim on the ground that new and material evidence 
adequate to reopen the claim for service connection for 
headaches had not been submitted.  There is no medical 
evidence of a current headache disability.  Thus, even if the 
RO had found new and material evidence to have been 
submitted, there is a clear absence from the total record of 
a required element of the Caluza criteria for a well grounded 
claim.  Accordingly, the claim would have necessarily been 
denied.  It is clear that the RO decision not to reopen the 
claim was not prejudicial to the claim because it would have 
been denied as not well grounded even if reopened.  Winters 
v. West, 12 Vet. App. 203, 207-208 (1999). 

Because the claim is not well grounded, the Board cannot 
remand the case for the purpose of assisting the veteran in 
developing the facts pertinent to development of his claim, 
to include obtaining private medical records which he asserts 
would support his claim.  Morton v. West, 12 Vet. App. 477 
(1999).


ORDER

The claim for service connection for headaches is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

